AJf9«^
                                                OFFIClAL^Ig^ESS                                                           Jrr^xsx^axamsn



                                               STATE OJ^iMetS^Sg
                                               PENALTWt)}H
                                                                                                0 2   1R

P.O. BOX 12308, CAPITOL STATION
                                               PRIVATE USE                                      0006557458     DEC 1 6 2014
                                                                                                MAILED FROM ZIP CODE 78 701
    AUSTIN, TEXAS 78711




                                           RE: WR-80,842-01

                                          RICKY LEE SMALL
                                           NEY UNIT-TDC #1680487
                                           114 PRIVATE ROAD 4303                                                     UTF

                                          HONDO, TX 78861-3812



                                  52 sjatA&3i3#2%%e6i         ffin|»pj||,,[,I|[,ui4,|1|iliif|pi|,lj[jM||,|,i,,|ii|n|lii